Supplemental Notice of Allowability

Examiner’s Note/Comments
This “Supplemental Notice of Allowance” is being issued pursuant to Certification and Request for Consideration of an Information Disclosure Statement filed after payment of the issue fee under the Quick Path Information Disclosure Statement (QPIDS) program after the Notice of Allowance mailed on 10/18/2021 and Issue fee has been paid.
The Applicant filed IDS on 01/27/2022 which has been considered except “Copy of Chinese Office Action dated November 17, 2021” for which no English translation has been provided.
The examiner called via phone to the Attorney on record SUZZANE C. WALTS (Registration number 60831) on 02/07/2022 at 6:05 pm to enquire about the translation of the Chines Office Action, however during the telephonic discussion the Attorney on record disclosed her inability to provide the required translation, the examiner further indicated to the Attorney on record that Office Action will be issued by striking through a line on Chinese Action filed with the IDS filed on 01/27/2022. 
The Attorney on record agreed to the above.
There is no further change in the Notice of Allowance mailed on 10/18/2021.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 7, 2022